          Case 7:18-cr-00626-NSR Document 20 Filed 07/24/19 Page 1 of 1
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax: 646-304-6604                                                     Telephone 212-349-0230

By ECF and Email

                                           July 24, 2019




The Honorable Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

                                    Re:    United States v. Charles Bagley
                                           18 Cr. 626 (NSR)

Dear Judge Roman:

       This letter is respectfully submitted to request that Mr. Bagley be permitted to
change his residence from New York to Duluth, Minnesota, where much of his family is
located. Mr. Bagley will live with his brother, Robert. Should the Court grant this
request, Mr. Bagley will leave New York on or about July 31, 2019.

       I have been advised that both the Government and Pre-trial Services consent to Mr.
Bagley moving to Minnesota. I would be please to provide any additional information
that Your Honor might find helpful in ruling on this request.

                                           Respectfully submitted,


                                       By: /s/Andrew Patel
                                           Andrew G. Patel



cc:     Kathryn Martin
        Assistant United States Attorney (by ECF and email)

        Andrew Abbott
        Vincent Adams
        United States Pre-trial Services officers (by email)
